DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliver et al. (US 9,390,120 B1), hereinafter “Gulliver”, and in view of Annamalai et al. (US 2017/0013058 A1), hereinafter “Annamalai”. 

As per claim 1, Gulliver
“receiving an indication of replication times between a pair of zones comprised in a 
(Gulliver teaches at Fig. 3 a plurality of database servers. Gulliver also teaches the steps of determining database cost metric for each database server in the network. The cost metric is determined between the current database and each database server in the network. The cost metric is based on a network metric, such as network latency (i.e., “replication time”), number of relay hops, network bandwidth, network topology)
“determining a first replication operation between the first zone and the second zone based on a first value of the replication times and adding the first zone and the second zone to a tree set” at Col. 6 lines 6-25;
(Gulliver teaches the network latency between the current database and each of the databases in the network may be determined as the timing metric and the database with the lowest timing metric may be selected)
“determining a second replication operation between a zone of the tree set and the third zone based on a second value of the replication times and adding the third zone to the tree set” at Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B. 
(Gulliver teaches adding other servers to the replication tree based on the timing metric)
“selecting a preferred replication topology based on ranking of the first replication operation and the second replication operation among other replication operations 
(Gulliver teaches at Figs. 3A-B two different replication topology to replicate data from Master to Slave 4 308d. The timing metrics between each pair of databases are determined and the replication topology with the lowest timing metric are selected. For example, Fig. 3A shows the first replication topology comprising where the Slave 4 receives database update through Master -> Slave 2 -> Slave 3 -> Slave 4. Fig. 3B shows a second replication topology where the Slave 4 receives database update data through Master -> Slave 1 -> Slave 4. The second replication topology is selected because it provides lowest timing metric)  
“replicating data among the pairs of zones according to the preferred replication topology” at  Col. 3 line 50 to Col. 6 line 15 and Figs. 3A-B.
(Gulliver teaches the master database 304 provides database updates to all of the slave databases 308a, 308b, 308c and 308d. Fig. 3B shows the preferred replication topology where the Slave 4, database 308d receives the database update via Master -> Slave 1 -> Slave 4)
Gulliver does not explicitly teaches the data storage system is a “geographically diverse data storage system” as claimed. However, Annamalai teaches a method for data replication in a tree based server architecture comprising a plurality of servers 

As per claim 2, Gulliver and Annamalai teach the system of claim 1 discussed above. Annamalai also teaches: wherein “the first zone is located remotely from the second zone, and wherein the first zone is located from the third zone” at [0016]-[0017].

As per claim 3, Gulliver and Annamalai teach the system of claim 1 discussed above. Annamalai also teaches:  wherein “the second zone is located remotely from the third zone” at [0016]-[0017].

As per claim 4, Gulliver and Annamalai teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is based on determining the first value of the replication times is lower than another value of the replication times” at Col. 5 line 65 to Col. 6 line 15.

As per claim 5, Gulliver and Annamalai teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is based, at least in part,  on determining the first value of the replication times is the same as another value of the replication times, and is further based, at least in part, on determining that employing a 

As per claim 6, Gulliver and Annamalai teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is in response to a determining that a characteristic of the geographically diverse data storage system has transitioned a threshold value” at Col. 3 line 50 to Col. 6 line 15.

As per claim 7, Gulliver and Annamalai teach the system of claim 6 discussed above. Gulliver also teaches: wherein “the threshold value is a replication time value of the replication times” at Col. 5 lines 1-65.

As per claim 8, Gulliver and Annamalai teach the system of claim 6 discussed above. Gulliver also teaches: wherein “the threshold value is an amount of change in a replication time value of the replication times” at Col. 5 lines 1-65.

As per claim 9, Gulliver and Annamalai teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the operations further comprise iteratively determining another replication operation of the other replication operations, and wherein the other replication operation is between a zone of the tree set and another zone of the geographically diverse data storage system based on another value of the 

As per claim 10, Gulliver and Annamalai teach the system of claim 1, wherein “the ranking of the replication operations excludes in viable topology schemes” at Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

As per claim 11, Gulliver and Annamalai teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the replicating the data according to the preferred replication topology results in generating a protection set via replication of data among zones comprised in the tree set” Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

As per claim 12, Gulliver and Annamalai teach the system of claim 9 discussed above. Gulliver also teaches: wherein “the iteratively determining another replication operation between a zone of the tree set and another zone results in a third replication operation that occurs in parallel with the second replication operation” Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

	Claims 13-20 recite similar limitations as in claims 1-12 and are therefore rejected by the same reasons.


Response to Arguments
In view of Applicant’s amendment/arguments filed 8/16/2021, the 101 rejection has been withdrawn.
Applicant's arguments regarding the 103 rejection based upon Gulliver and Annamalai have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding independent claims 1, 13, and 17, Applicant argued that Gulliver and Annamalai, as combined, do not teach “selecting a preferred replication topology based on ranking of the first replication operation and the second replication operation among other replication operations determined for the pairs of zones from the replication times, wherein the ranking is based on selectable characteristics of a pair of zones of the pairs of zones”. On the contrary,  Gulliver teaches at Col. 3 line 50 to Col. 6 line 15 and Figs. 3A-B two different replication topologies to replicate data from Master 304  to Slave 4 308d. The timing metrics between each pair of databases are determined and the replication topology with the lowest timing metric are selected. For example, Fig. 3A shows the first replication topology comprising where the Slave 4 receives database update through Master -> Slave 2 -> Slave 3 -> Slave 4. Fig. 3B shows a second replication topology where the Slave 4 receives database update data through Master -> Slave 1 -> Slave 4. The second replication topology is selected because it provides lowest timing metric.




    PNG
    media_image1.png
    1467
    857
    media_image1.png
    Greyscale

	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 30, 2021